 



Exhibit 10.1

 

 



October 15, 2016

 

Full Circle Capital Corporation

102 Greenwich Ave, 2nd Floor

Greenwich, CT 06830

Attention: Chief Executive Officer

 

Gentlemen:

 

We refer to the Agreement and Plan of Merger, dated as of June 23, 2016 (the
"Merger Agreement"), by and between Full Circle Capital Corporation, a Maryland
corporation (the "Company") and Great Elm Capital Corp., a Maryland corporation
("Newco"). Capitalized terms used in this letter without definition have the
respective meanings given to them in the Merger Agreement.

 

Per Section 6.1(b)(i) of the Merger Agreement, Newco hereby extends the
Termination Date as provided in the Merger Agreement.

 

This letter does not effect any other change or waiver under the Merger
Agreement. Please sign and return one copy of this letter.

 

Very truly yours,

 

GREAT ELM CAPITAL CORP.

 

/s/ Peter A. Reed

Peter A. Reed

Chief Executive Officer

 

Accepted and agreed as of the date first written above:

 

FULL CIRCLE CAPITAL CORPORATION

 

 

By:/s/ Gregg J. Felton

Name:Gregg J. Felton

Title:CEO

 

Cc: John A. Healy

Harry Pangas

 



 

